Barker, J.
Upon the facts as found by the referee, and specifically set forth in his report, the plaintiff was entitled to a judgment for the amount of the recovery awarded. There is evidence fairly tending to support all the conclusions of fact contended for by the plaintiff.
The appellant now insists that the findings as to the modification of the contract are contrary to the weight of evidence. The case does not state that all the evidence given on the trial is set forth therein, and for that reason we cannot review the findings of fact, as there is some evidence supporting the conclusions of the referee. While this court has the power to review the conclusions of a referee upon questions of fact, it must appear by the record presented on appeal that all the evidence upon which the referee acted is before us. Otherwise we cannot say that his conclusions are mistaken and against the weight of evidence. We so held in Spencer v. Chambers, decided in January, 1886, (39 Hun, 193).
Judgment affirmed with costs.